



Exhibit 10.57


AMENDMENT 2 TO
SPIRE INC. DEFERRED INCOME PLAN




WHEREAS, Spire Inc. (the “Company”) adopted the Spire Inc. Deferred Income Plan
effective January 1, 2005, which was most recently amended and restated
effective January 1, 2016 (the “Plan”);


WHEREAS, the Company has retained the right to amend the Plan; and


WHEREAS, the Company wishes to make certain plan design changes.


NOW, THEREFORE, the Plan is hereby amended, effective as of January 1, 2018, as
set forth herein.


1.    Under Section 2, the definition of “Change in Control” is hereby replaced
with the following language.


“Change in Control” shall mean the occurrence of one of the following events:
(a)    The purchase or other acquisition (other than from the Company) by any
person, entity or group of persons, within the meaning of Sections 13(d) or
14(d) of the Exchange Act of 1934 (“Exchange Act”) (excluding, for this purpose,
the Company or its Affiliates or any employee benefit plan of the Company or its
Affiliates), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 30% or more of either the Company’s then
outstanding shares of common stock or the combined voting power of the Company’s
then outstanding voting securities entitled to vote generally in the election of
directors (“Company Voting Securities”); or
(b)    Individual members of the Board of Directors, as of the Effective Date
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by the vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, as a member of the Incumbent Board, any such individual whose initial
election to office occurs as a result of either an actual or threatened election
contest (as such term is used in Rule 14a-11 of Regulation 14A promulgated under
the Exchange Act) or other actual or threatened solicitation of proxies or
consents by or on behalf of a party other than the Board of Directors of the
Company; or
(c)    Consummation by the Company of a reorganization, merger or consolidation,
in each case, with respect to which persons who were the shareholders of the
Company immediately prior to such reorganization, merger, or consolidation do
not, immediately thereafter, own more than 50% of the surviving entity’s then
outstanding shares of common stock or the surviving entity’s combined voting
power entitled to vote generally in the election of directors, or of a
liquidation or dissolution of the Company or of the sale of at least 80% of the
Company’s assets. In making this computation as to any Company shareholder who
was also an equity owner in any other party to such reorganization, merger, or
consolidation prior to consummating such transaction, only the common stock or
voting power relating to such shareholder’s equity interests in the Company
shall be counted toward the 50% threshold in the prior sentence.
Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 30% of the Company Voting Securities as


1

--------------------------------------------------------------------------------




a result of the acquisition of Company Voting Securities by the Company that
reduces the number of Company Voting Securities outstanding; provided, that, if
after such acquisition by the Company such person takes further action to
increase the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.
To the extent that any payment under the Plan constitutes nonqualified deferred
compensation that is subject to the provisions of Code Section 409A, a Change in
Control shall occur only if such event also constitutes a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company as those terms are defined
under Treasury Regulation §1.409A-3(i)(5).
2.    Under Section 2, a new definition of “Distribution Accounts” shall be
added to read as follows:


“Distribution Accounts” means the Retirement Distribution Account, the
Separation Distribution Account, the In-Service Distribution Account, and/or the
Flexible Distribution Account maintained on the books of the Company for a
Participant under this Plan. A Participant’s Distribution Accounts shall be
bookkeeping accounts only and shall not constitute or be treated as reflecting a
trust fund or other type of fund of any kind.


3.    Under Section 2, a new definition of “Flexible Distribution Account” shall
be added to read as follows:


“Flexible Distribution Account” means the bookkeeping account maintained by the
Company on behalf of each Participant with respect to any Deferred Amounts that
the Participant elects to be distributed as of a specified date in accordance
with Section 6(g).


4.
Under Section 2, the definition of “Gas” is hereby deleted in its entirety.



5.    Under Section 2, a new definition of “In-Service Distribution Account”
shall be added to read as follows:


“In-Service Distribution Account” means the bookkeeping account maintained by
the Company on behalf of each Participant with respect to any Deferred Amounts
that the Participant elects to be distributed as of a specified date in
accordance with Section 6(f).


6.    Under Section 2, the definition of “Plan” is hereby replaced with the
following language:


“Plan” means the Spire Deferred Income Plan, as amended and restated from time
to time.


7.    Under Section 2, a new definition of “Retirement Distribution Account”
shall be added to read as follows:


“Retirement Distribution Account” means the bookkeeping account maintained by
the Company on behalf of each Participant with respect to any Deferred Amounts
that the Participant elects to be distributed upon the Participant’s Termination
of Employment following his or her Applicable Retirement Age in accordance with
Section 6(a).


8.    Under Section 2, a new definition of “Separation Distribution Account”
shall be added to read as follows:


2

--------------------------------------------------------------------------------






“Separation Distribution Account” means the bookkeeping account maintained by
the Company on behalf of each Participant with respect to any Deferred Amounts
that the Participant elects to be distributed upon the Participant’s Separation
from Service in accordance with Section 6(b).


9.    Section 3, “Eligibility,” shall be amended and restated to read as
follows:


Section 3.    Eligibility


Participation in the Plan will be made available to the Company’s Directors and
Officers, as well as key employees who are at a salary grade of level 11 or
higher for the respective periods described herein who are employed by the
Company or such other Affiliates that adopt the Plan, and key employees who were
previous Participants in the Plan. A Director or Officer who becomes eligible to
participate in the Plan during a Plan Year shall enter the Plan on the first
quarterly entry date following the date on which he or she became eligible to
participate.


10.    Section 4(c), “Minimum Deferrals,” shall be amended and restated to read
as follows:


(c)    Deferral Elections: Participants shall designate the amount of scheduled
deferrals for the upcoming Plan Year in which deferrals are allowed and such
designated deferral amounts shall not be changed unless (i) such change complies
with Code Section 409A, (ii) such change is approved by the Plan Administrator,
and (iii) such change applies only to deferrals of compensation earned after the
date of the change, and amounts already deferred under the Plan shall not be
refunded or returned until payable as otherwise provided in this Plan.


11.        Section 4(e), “Election Timing,” shall be amended and restated to
read as follows:


(e)    Election Timing: An election to defer must be made prior to December 31
immediately preceding the applicable Plan Year; provided, that a person who
becomes a new Participant in this Plan may, within thirty (30) days following
his or her entry date, elect to defer compensation to be earned after the date
of such election (provided further that such Participant was not eligible to
participate in any plan that is required to be aggregated for this purpose with
this Plan for purposes of Code Section 409A, including the Grandfathered Plans).
Notwithstanding such deadline, if the Participant’s Annual Incentive
Compensation constitutes “performance based compensation” within the meaning of
Code Section 409A, then such election may be made no later than the sixth (6th)
month of the performance period to which such Annual Incentive Compensation
relates, so long as the Plan Administrator expressly permits such election
(which it may, but is not obligated to, permit) and such compensation is not
readily ascertainable at the time of such election.


12.
Section 5(c), “Earnings Credits on Amounts Deferred On and After January 1,
2016,” is hereby replaced with the following language:



(c)    Earnings Credits on Amounts Deferred On and After January 1, 2016


(i)    A Participant may make an election with respect to Deferred Amounts
credited to the Participant’s account on and after December 31, 2015 to credit
Earnings Credits based on the following investment methods:




3

--------------------------------------------------------------------------------




(A)    Deferred Amounts and any accumulated Earnings Credits on such Deferred
Amounts will be invested in investment options selected by the Participant from
a menu of investment options that mirrors certain investment options available
under the 401(k) retirement plans sponsored by the Company or an Affiliate.


(B)    Deferred Amounts and any accumulated Earnings Credits on such Deferred
Amounts will be credited with a fixed interest rate using the Moody’s Rate,
subject to a maximum Earnings Credit equal to 120% of the long-term Applicable
Federal Rate for the month of the October falling in the immediately prior Plan
Year.


(ii)    Investment elections for Deferred Amounts credited to the Participant’s
account on and after December 31, 2015 may be changed at any time in accordance
with administrative procedures established for the Plan.


13.    Section 6, “Form of Payment of Benefits,” is hereby amended and restated
to read as follows:


Section 6.    Payment of Benefits


(a)    Retirement Distribution Account. Except as provided under Section 6(b)
below, if a Participant terminates employment with the Company and its
Affiliates on or after the Participant’s Applicable Retirement Age, the
Participant shall be entitled to receive the Participant’s Termination Balance
in his or her Retirement Distribution Account payable in fifteen (15) annual
installments (each not being treated separately for any purpose under Code
Section 409A). The Participant may change the form of payment in accordance with
Section 9 of the Plan. The amount of each installment shall be calculated by
applying a fraction to the Participant’s Termination Balance as adjusted for
Earnings Credits as of the valuation date determined by the Plan Administrator
(i.e., 1/15th for the first installment, 1/14th for the second installment,
etc.) with the last installment being the remainder of the Participant’s
Termination Balance. The installments will be adjusted for interest as set forth
in Section 5(d) through the installment period. In the event that the
Participant dies after the commencement of his installment payments but before
all 15 installments have been paid, the remaining balance shall be paid in the
form of a lump sum as soon as practicable following the Participant’s death to
such Participant’s Beneficiary, or, if no Beneficiary has been designated, to
the Participant’s estate. Effective January 1, 2018, new Participants will not
be able to elect to make deferrals to a Retirement Distribution Account.


Upon any other Termination of Employment prior to the Applicable Retirement Age,
other than termination due to Change in Control, death, or Disability, the
Participant shall receive a lump sum benefit equal to (i) for amounts deferred
through December 31, 2015, the Participant’s Deferred Amounts plus the Moody’s
Rate that applied to such Deferred Amounts; and (ii) for amounts deferred on and
after December 31, 2015, the Participant’s Termination Balance.
 
(b)    Separation Distribution Account. For deferrals made on and after January
1, 2018, the Participant may to elect to contribute any Annual Base Salary
Deferral, an Annual Incentive Compensation Deferral, or an Annual Retainer
Deferral to a Separation Distribution Account. The Termination Balance in the
Separation Distribution Account will be distributed following the Participant’s
Termination of Employment, unless the Participant elects to defer the date of
distribution in accordance with Section 9 of the Plan. The Separation
Distribution Account shall be distributed in the form elected by the
Participant. The available forms include:




4

--------------------------------------------------------------------------------




(i)
Annual Installments. The Participant may elect any number of annual installments
between two (2) and fifteen (15). The first installment shall be paid in
accordance with Section 8; thereafter, installment payments shall be paid in the
anniversary month of the date of Termination of Employment.



(ii)
Lump Sum. The Participant may elect to receive a single lump sum payment.



If the Participant elects to receive a distribution of the Separation
Distribution Account in installments, the amount of each installment shall be
calculated by applying a fraction to the Participant’s Termination Balance as
adjusted for Earnings Credits as of the valuation date determined by the Plan
Administrator (i.e., 1/15th for the first installment, 1/14th for the second
installment, etc.) with the last installment being the remainder of the
Participant’s Termination Balance. The installments will be adjusted for
interest as set forth in Section 5(d) through the installment period. In the
event that the Participant dies after the commencement of his installment
payments but before all 15 installments have been paid, the remaining balance
shall be paid in the form of a lump sum as soon as practicable following the
Participant’s death to such Participant’s Beneficiary, or, if no Beneficiary has
been designated, to the Participant’s estate.


If a Participant does not elect the form of payment of his or her Separation
Distribution Account, the Separation Distribution Account shall be distributed
in fifteen (15) annual installments. In the event of the Participant’s
Termination of Employment due to Change in Control, death, or Disability, the
Participant’s Separation Distribution Account shall be distributed as set forth
in this Section 6 for distributions related to those events.


(c)    Benefit Following Change in Control. If a Participant’s employment with
the Company and its Affiliates terminates at any age within two years following
a Change in Control, then, notwithstanding Section 6(a) hereof, the Participant
shall be entitled to (i) for amounts deferred through December 31, 2015, a lump
sum benefit equal to the greater of (1) the Present Value Benefit; or (2) the
Termination Balance, and (ii) for amounts deferred on or after December 31,
2015, a lump sum benefit equal to the Termination Balance.


(d)    Benefit Upon Participant’s Death. If a Participant’s employment with the
Company and its Affiliates terminates due to the Participant’s death, the
Participant’s Beneficiary, or, if no Beneficiary is on file, the Participant’s
estate, shall be entitled to (i) for amounts deferred through December 31, 2015,
a lump sum benefit equal to the greater of (1) the Present Value Benefit; or (2)
the Termination Balance, and (ii) for amounts deferred on or after December 31,
2015, a lump sum benefit equal to the Termination Balance.


(e)    Benefit Upon Participant’s Disability. Upon any other Termination of
Employment due to Disability, the Participant shall receive (i) for amounts
deferred through December 31, 2015, a lump sum benefit equal to the greater of
(1) the Present Value Benefit; or (2) the Termination Balance, and (ii) for
amounts deferred on or after December 31, 2015, a lump sum benefit equal to the
Termination Balance.
(f)    In-Service Distribution Account. For deferrals made through December 31,
2017, the Participant may to elect to receive Deferred Amounts and any related
Earnings Credits in the form of an In-Service Distribution. No In-Service
Distributions may be elected for deferrals made on or after January 1, 2018.
This election must be made at the time the Participant makes an Annual Base
Salary Deferral Election, an Annual Incentive Compensation Deferral Election, or
an Annual Retainer Deferral Election. The amount of such In-Service Distribution
shall be equal to that portion of the Deferred Amounts with respect to which the
Participant has made such an election, adjusted for Earnings Credits as set
forth in Section 5. The In-Service Distribution will be a lump sum benefit, and
the Participant may elect a distribution on January 31 of the year that is five
(5) years, ten (10) years, or fifteen (15) years after the end of the Plan Year
in which


5

--------------------------------------------------------------------------------




the Deferred Amount is deferred. In the event the Participant has a Termination
of Employment prior to receiving an In-Service Distribution, the distribution
will be made in accordance with the terms of the Plan governing such intervening
payment event as described in this Section 6. A Participant may change the
distribution date of the In-Service Distribution Account by submitting a new
election in accordance with Section 9 of the Plan. 


(g)    Flexible Distribution Account. For deferrals made on and after January 1,
2018, the Participant may elect to split an Annual Base Salary Deferral, an
Annual Incentive Compensation Deferral, or an Annual Retainer Deferral among up
to five (5) Flexible Distribution Accounts with a payment date for each Flexible
Distribution Account elected by the Participant at the time of the deferral
election.


(i)
The payment date may not be earlier than a date occurring within the third
calendar year after the deferral election, including the Plan Year in which the
Deferred Amount is deferred.



(ii)
The Participant may defer the date of distribution for any Flexible Distribution
Account in accordance with Section 9 of the Plan.



(iii)
The form of payment for each Flexible Distribution Account shall be a single
lump payment.



(iv)
Unless the Plan Administrator by administrative action permits otherwise, the
payment date for all Flexible Distribution Accounts shall be in January of the
applicable calendar year.



(v)
In the event the Participant has a Termination of Employment prior to the
payment date for one or more Flexible Distribution Accounts, the payment date
for the Flexible Distribution Account will not be altered, except as provided in
Section 6(g)(vi).



(vi)
In the event of the Participant’s Termination of Employment due to Change in
Control, death, or Disability, the Participant’s Flexible Distribution Accounts
shall be distributed as set forth in this Section 6 for distributions related to
those events.



(h)    Unforeseeable Emergency. Notwithstanding the distribution elections made
by a Participant in accordance with this Section 6, in the event of an
Unforeseeable Emergency, a Participant may apply for distribution of his
Distribution Accounts of an amount necessary to satisfy the emergency. An
“Unforeseeable Emergency” is a severe financial hardship to the Participant
resulting from: (i) an illness or accident of the Participant, the Participant’s
spouse, the Participant’s Beneficiary or the Participant’s dependent (as defined
in Code Section 152, without regard to section 152(b)(1), (b)(2), and
(d)(1)(B)); (ii) loss of the Participant’s property due to casualty (including
the need to rebuild a home following damage to a home not otherwise covered by
insurance, for example, not as a result of a natural disaster); or (iii) other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. For example, the imminent
foreclosure of or eviction from the service provider’s primary residence, the
need to pay for medical expenses, including non-refundable deductibles, as well
as for the costs of prescription drug medication and the need to pay for the
funeral expenses of a spouse, a beneficiary, or a dependent (as defined in Code
section 152, without regard to section 152(b)(1), (b)(2), and (d)(1)(B)) may
also constitute an Unforeseeable Emergency. Conversely, cash needs arising from
events such as the purchase of a residence


6

--------------------------------------------------------------------------------




or education expenses for a child, shall not be considered unforeseeable or the
result of an emergency. The Plan Administrator shall determine whether a
Participant is faced with an Unforeseeable Emergency based on all relevant
facts, circumstances and supporting evidence presented to the Plan Administrator
in the Participant’s application.


Distribution on account of Unforeseeable Emergency may not be made to the extent
that such emergency is or may be relieved through reimbursement or compensation
from insurance or otherwise, by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not cause severe financial hardship,
or by cessation of deferrals under the Plan. Distributions because of an
Unforeseeable Emergency must be limited to the amount reasonably necessary to
satisfy the emergency need (which may include amounts necessary to pay any
Federal, state, local, or foreign income taxes or penalties reasonably
anticipated to result from the distribution). The Plan Administrator shall
determine the amount reasonably necessary to satisfy the Unforeseeable Emergency
based on all relevant facts, circumstances and supporting evidence presented to
the Plan Administrator in the Participant’s application, and shall take into
account any amount that would available if the Plan Administrator were to cancel
the Participant’s then current deferral election upon an Unforeseeable Emergency
distribution. The Plan Administrator may, but is not required to, cancel a
Participant’s then current deferral election as a condition of an Unforeseeable
Emergency distribution.
        
Distribution on account of Unforeseeable Emergency shall be made in the form of
a lump sum distribution, and the Participant’s Distribution Accounts shall be
reduced by the amount distributed.


(i)    Cashout of Small Distribution Accounts. Notwithstanding any deferral
election then in effect to the contrary, if, as of a Participant’s payment date,
the combined value of his or her Distribution Accounts does not exceed the
dollar threshold described in Code Section 402(g)(1)(B), as such amount is
adjusted from time to time ($18,500 in 2018), the combined amount in all his or
her Distribution Accounts shall be distributed in the form of a single lump sum
payment as of such payment date.
14.    Section 9, “Change in Time/Form of Payment,” shall be amended and
restated to read as follows:


Section 9.    Change in Time/Form of Payment


The Company (or any participating Affiliate) may permit a Participant to elect
to change the time and/or form of payment, subject to the following conditions:
(a) the election may not take effect until at least twelve (12) months after the
date on which the election is made; (b) except with respect to payments made on
account of a Participant’s death, payments of the benefit which a Participant is
eligible to receive must not commence earlier than five (5) years from the date
of the Participant’s originally scheduled payment date; (c) the election must be
made at least twelve (12) months prior to the originally scheduled payment date;
and (d) no election may defer the payment date of a Separation Distribution
Account, Retirement Account, or Flexible Distribution Account beyond the
fifteenth (15th) anniversary of the Participant’s Termination of Employment.
Notwithstanding the foregoing, such election shall only be permitted to the
extent it complies with Code Section 409A. During the time period for which the
payment of the Participant’s benefit is delayed, the Participant’s benefit shall
accrue interest at a rate, per annum, equal to the Minimum Fixed Rate in effect
for the Plan Year in which the Termination of Employment occurs.






7

--------------------------------------------------------------------------------








15.    Except as otherwise provided in this amendment, the provisions of the
Plan remain in full force and effect.




This amendment is adopted this 9th day of November, 2017.




 
SPIRE INC.
 
 
 
 
 
 
 
By:
/s/ Ellen L. Theroff
 
 
 
 
Name:
Ellen L. Theroff
 
 
 
 
Title:
Vice President, Corporate Secretary







8